Case: 14-30929      Document: 00513061375         Page: 1    Date Filed: 06/01/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                    No. 14-30929
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
BELVA WEBB; FAITH WEBB,                                                      June 1, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiffs-Appellants          Clerk
v.

JOSEPH P. MORELLA,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:10-CV-1557


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       This case is before us on appeal for the second time, having been
remanded the first time for the district court to determine the precise quantum
of sanctions imposed under Rule 11. This time, the sole issue on appeal is the
district court’s ruling on remand that denied Plaintiffs-Appellants’ Rule 59
Motion and determined the precise amounts of the sanctions under Rule 11.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30929    Document: 00513061375     Page: 2   Date Filed: 06/01/2015



                                 No. 14-30929
      Like everything heretofore presented by Plaintiffs-Appellants and their
counsel, both to the district court and to us in the prior appeal, the instant
appeal is totally without basis in fact and in law and wholly unmeritorious.
We therefore affirm all rulings presented in this appeal, but note in passing
that Plaintiffs-Appellants and their counsel are fortunate that Defendant-
Appellee has not sought further sanctions or penalties under Federal Rule of
Appellate Procedure 38 for a frivolous appeal.       We nevertheless caution
Plaintiffs-Appellants and their counsel against further prolongation of this
unduly protracted and meritless litigation, lest they incur additional sanctions
and penalties.

AFFIRMED.




                                       2